Citation Nr: 0414532	
Decision Date: 06/07/04    Archive Date: 06/23/04

DOCKET NO.  98-09 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for chronic back 
disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The appellant had service with the National Guard between 
June 1980 and January 1991; he had a verified period of 
active duty for training from June 1980 to September 1980 
followed by periods of inactive duty training, including 
claimed inactive duty training May 15 and 16, 1982. 
 
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 1998 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in March 1998, a 
statement of the case was issued in April 1998, and a 
substantive appeal was received in May 1998.  The Board 
therefore has appellate jurisdiction.  See generally 38 
U.S.C.A. § 7105 (West 2002). 


FINDINGS OF FACT

1.  The thoracic strain for which the appellant was treated 
on May 16, 1982, was acute in nature and resolved without 
leaving residual chronic back disability. 

2.  The appellant's current chronic back disability was not 
manifested during a period of active duty for training or 
inactive duty training or for many years thereafter, nor is 
current back disability otherwise related to such service. 


CONCLUSION OF LAW

Chronic back disability was not incurred in or aggravated by 
a period of active duty for training or inactive duty 
training.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

After reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the May 2003 
RO letter, July 2003 RO letter, and the January 2004 
supplemental statement of the case have informed the 
appellant of the information and evidence necessary to 
warrant entitlement to the benefit sought.  Moreover, in 
these letters the appellant was advised of the types of 
evidence VA would assist in obtaining as well as the 
appellant's own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 
183 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO's 
decision to deny the claim in February 1998 was before the 
passage of the VCAA.  No notice under the act could, 
therefore, be provided prior to the RO's 1998 decision.  The 
Board finds, however, that any defect with respect to the 
VCAA notice requirement in this case was harmless error for 
the reasons specified below.   

After the rating action on appeal was promulgated, the RO did 
provide notice to the claimant in a May 2003 letter regarding 
what information and evidence is needed to substantiate the 
claims, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his or her possession that pertains to the 
claim.  The record included various private medical records 
as well as reports of VA examinations.  In the July 2003 RO 
letter, the appellant was requested to furnish additional 
information with regard to his periods of active duty for 
training and active duty training.  In a July 2003 letter, 
the appellant's representative included the requested 
evidence.  The appellant also submitted a statement in 
support of claim in September 2003.  He clearly understood 
his right to submit additional evidence in support of his 
claim.  Under these circumstances, the Board finds that all 
notification and development action needed to render a fair 
decision on this claim have been accomplished and that 
adjudication of the claim, without directing or accomplishing 
any additional notification and or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record includes available service medical 
records, private medical records, lay statements in support 
of the appellant's claim, copies of medical literature 
submitted by the appellant, and a recent VA examination with 
etiology opinion.  Since the appellant was afforded a VA 
examination with opinion in connection with his claim, the 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  
Significantly, no additional pertinent evidence has been 
identified by the appellant as relevant to the issue on 
appeal.  Under these circumstances of this particular case, 
no further action is necessary to assist the appellant with 
the claim.

Criteria and Analysis

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the claimant 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24).  In the present case, the appellant did not have a 
period of active duty.  Rather, the record shows periods of 
active duty for training and inactive duty training with the 
National Guard.  The appellant claims that he suffers from 
back disability related to an injury during such service.  
Since he claims an injury, service connection will be in 
order regardless of the type of National Guard service he was 
on at the time of the claimed injury.  

The appellant claims that he injured his back during training 
on May 16, 1982.  The fact of the injury is supported by an 
emergency case record from a private hospital showing that he 
was treated for a thoracic strain on May 16, 1982.  A report 
of medical examination in January 1990 indicated that the 
appellant had mild thoracic scoliosis.  The available service 
medical records are otherwise negative for back injury or 
disability.

The record reveals that the appellant has received treatment 
from a chiropractor for back pain from 1997 through 2001.  A 
July 1999 radiological report found minimal degenerative 
facet arthropathy.  A December 2003 VA examination resulted 
in diagnoses of myofascial pain syndrome, with underlying 
mild degenerative joint disease of the cervical, thoracic, 
and lumbar spine.  The December 2003 VA examiner expressed an 
opinion that the current back disability is not due to the 
appellant's thoracic strain injury in May 1982.  The examiner 
found that this back injury "resolved itself and, . . . has 
no bearing on the insidious development of degenerative joint 
disease of a mild nature over the past 20 years."    

The Board does not dispute the fact that the appellant 
suffered in injury in May 1982.  However, there is competent 
medical evidence that the May 1982 injury was acute in nature 
and resolved.  The VA examiner opined that there is no 
relationship between the appellant's current back disability 
and the May 1982 injury.  While the Board acknowledges the 
appellant's belief that the May 1982 injury led to his 
current back problems, opinions as to medical causation are 
within the realm of trained medical personnel.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  The Board finds the 
December 2003 VA opinion to be persuasive.  The examiner 
based his opinion on a review of the claims file and 
examination of the appellant.   

In sum, the Board is compelled to conclude that the 
preponderance of the evidence is against entitlement to 
service connection for  back disability.  It follows that 
there is not such an approximate balance of the positive 
evidence with the negative evidence to otherwise permit a 
favorable determination.  38 U.S.C.A. § 5107(b).    


ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



